Citation Nr: 0318522	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Graves' disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Nashville Regional Office (RO), which denied service 
connection for Graves' disease.


REMAND

The veteran served in the Persian Gulf and is the recipient 
of the Kuwait Liberation Medal and the Southeast Asia Service 
Medal with a Bronze Star among other awards and decorations.

Post service medical records reveal a diagnosis of Graves' 
disease.  Although certain medical records refer to a history 
of Graves' disease, the question of whether the veteran's 
Graves' disease has resolved or whether it is a chronic 
illness must be resolved.

Furthermore, although Graves' disease was not formally 
diagnosed in service or within one year of separation, it is 
not clear whether symptoms associated with Graves' disease 
had manifested in service or within one year thereafter.  If 
in fact the veteran currently suffers from Graves' disease, 
there is a question of whether the conditions of the 
veteran's service in the Persian Gulf in the early 1990's 
contributed to the onset of this condition.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  The RO must inquire whether the 
veteran has received further medical 
treatment, either VA or private, for 
Graves' disease since September 2001.  If 
the veteran responds in the affirmative, 
the RO must take all necessary and 
reasonable steps to obtain such records.

3.  Next, the RO should schedule an 
endocrinologic examination.  The examiner 
should state whether the veteran 
currently suffers from Graves' disease or 
whether the condition has resolved.  
Further, the examiner should indicate 
whether Grave disease is a chronic 
condition.  Finally, the examiner should 
provide an opinion regarding the etiology 
of the veteran's Graves' disease, if he 
indeed suffers from such.  Specifically, 
the examiner is asked to assess whether 
signs and symptoms of Graves' disease 
were present in service or within one 
year of separation and whether the nature 
of the veteran's service in the Persian 
Gulf in the early 1990's might have 
contributed to Grave's disease if the 
veteran now suffers from that disability.  
A rationale for all opinions and 
conclusions must be provided.  The Board 
requests that the examiner review the 
claims file prior to examining the 
veteran.  All necessary diagnostic tests 
should be accomplished. 

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



